NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 23, 2014*
                               Decided January 23, 2014

                                        Before

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 13‐1771

JAMES E. DUNMORE,                            Appeal from the United States District
     Plaintiff‐Appellant,                    Court for the Southern District of Illinois.

      v.                                     No. 11‐1000‐GPM

SALVADOR GODINEZ, et al.,                    G. Patrick Murphy,  
    Defendants‐Appellees.                    Judge.

                                      O R D E R

      James Dunmore, an Illinois prisoner, claimed that the defendants in this suit
under 42 U.S.C. § 1983 denied him adequate medical care in violation of the Eighth


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1771                                                                             Page 2

Amendment. The district court dismissed the action on the ground that Dunmore’s
complaint fails to state a claim. Dunmore did not appeal that decision, and instead he
moved to amend his complaint ten months after the dismissal. The district court denied
the motion, and Dunmore has appealed that ruling. 

      Dunmore filed an amended complaint naming as defendants the director of the
Department of Corrections and the medical director and two physicians at Menard
Correctional Center, where Dunmore was confined when he underwent back surgery in
November 2011. Dunmore alleged that after his discharge from the hospital the
defendants refused to provide him with the prescription pain medication, postoperative
physical therapy, and walker that his surgeon had ordered. The district court screened
the amended complaint, see 28 U.S.C. § 1915A, and dismissed the lawsuit sua sponte.

        The judgment was entered in March 2012. Dunmore now says that he never
received it, and in December 2012 he filed a motion asking the district court for a status
update on his lawsuit. The following month, while waiting for a response from the
district court, Dunmore filed a motion seeking leave to submit a second amended
complaint. The district court denied Dunmore’s motions in March 2013, explaining that
his lawsuit had been dismissed a year earlier and thus it was too late to further amend
the complaint. Only then did Dunmore file a notice of appeal, and we have alerted him
that our review is limited to the order denying these two postjudgment motions.

        A district court’s refusal to grant permission to file a second amended complaint
is reviewable only for an abuse of discretion. See Foster v. DeLuca, 545 F.3d 582, 583 (7th
Cir. 2008); Ind. Funeral Dirs. Ins. Trust v. Trustmark Ins. Corp., 347 F.3d 652, 655 (7th Cir.
2003); Rodgers v. Lincoln Towing Serv., Inc., 771 F.2d 194, 204 (7th Cir. 1985). Once
judgment has been entered, as it was here, a “‘district court lacks jurisdiction to
entertain a motion for leave to amend the complaint unless the plaintiff also moves for
relief from the judgment.’” Foster, 545 F.3d at 584 (quoting Camp v. Gregory, 67 F.3d
1286, 1289–90 (7th Cir. 1995)); see Chaudhry v. Nucor Steel‐Indiana, 546 F.3d 832, 838 (7th
Cir. 2008). Although typically a district court may construe a postjudgment request to
amend the complaint as a motion to reconsider or vacate the underlying dismissal,
see FED. R. CIV. P. 59(e), 60; Chaudhry, 546 F.3d at 839; Camp, 67 F.3d at 1290, the court is
not obligated to do so and, in this instance, had no basis to do so. Dunmore’s
postjudgment request to amend his complaint was filed well outside the 28‐day
deadline for a motion to reconsider, see FED. R. CIV. P. 59(e), and his filing could not
have been construed as a motion seeking relief from judgment, see FED. R. CIV. P. 60(b),
because Dunmore insists he was still unaware that his lawsuit had been dismissed.
No. 13‐1771                                                                         Page 3

(Dunmore later filed another postjudgment motion challenging the dismissal, but he
did not appeal the district court’s denial of that motion, and thus we lack jurisdiction to
review the adverse ruling.) Accordingly, because Dunmore did not ask for relief from
the dismissal when he filed his postjudgment motion to amend his complaint, the
district court did not abuse its discretion in denying that motion.
                                                                               AFFIRMED.